Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/15/2020, and 02/21/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-14, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta (JP2012150136).
	As to independent claim 1, Hotta teaches a display device, comprising: a display panel (101) having a display surface (101a); a shaft (3) having an axial end and a correcting end opposite the axial end;  5a correcting sensor (8) disposed on the correcting end , wherein when the shaft (3) is rotated relative to the axial end, the correcting sensor (8) is moved to a second position from a first position and faces the display surface (101a) at the second position; and a driving module (138)  configured to translate the shaft (3) when the correcting 10sensor (8) is at the second position, such that the correcting sensor (8) can be moved to a detecting position from the second position, wherein a distance of the second position relative to the display surface (101a) is greater than a distance of the detecting position relative to the display surface (101a) as shown figure 1.  
As to claim 2/1, Hotta teaches further comprising:  15a carrier (17) on which the shaft (3) is disposed, wherein when the correcting sensor (8) is at the second position, the carrier (17) is moved in a direction inverse to a normal direction of the display surface (101a), such that the correcting sensor (8) can be moved to the detecting position as shown in figures 1 and 6.  
As to claim 3/2, Hotta teaches further comprising:  17an outer casing (100a) configured to receive the display panel (101) and expose the display surface; wherein, the outer casing (100a) has an opening configured to receive the carrier (2), and the carrier (2) moves back and forth along a normal direction of the 5display surface and has a front surface; when the carrier (2)  is received in the opening, the front surface of the carrier (2) is coplanar with an outer surface of the outer casing (100a), and the correcting sensor (8) is located at a receiving position as shown in figure 1, 3-5.  
As to claim 7/1, Hotta teaches wherein the driving module 5further comprises an elastic device (72) for driving the shaft (3) to move to the detecting position from the second position as shown in figure 8.  
As to claim 8/1, Hotta teaches wherein the driving module drives the shaft (3) to move to the detecting position from the second position in a direction perpendicular to the display surface as shown in figure 1.  
As to independent claim 109, Hotta teaches a color correcting method for a display, wherein the display has a display panel and a shaft (3), a correcting sensor (8) is disposed on a first end of the shaft (3) and a second end of the shaft is connected to a rotation axis on an edge of the display panel (101), the method comprising: driving the shaft (3) to rotate relative to the rotation axis, such that the 15correcting sensor(8)  is rotated to a second position from a first position, wherein the second position is located above a display surface of the display panel (101); and driving the shaft (3) to translate towards the display panel (101), such that the correcting sensor (8) is translated to a detecting position from the second 20position as shown in figure 1.  
As to claim 10/9, Hotta teaches further comprising: driving the shaft to move along a first direction, such that the correcting sensor (8) is moved to the first position from a receiving position; and driving the shaft (3) to translate towards the display panel (101) along a second 5direction, wherein the second direction is inverse to the first direction as shown in figure 1.  
As to claim 11/9, Hotta teaches wherein the correcting sensor (8) is moved to the second position from the first position in a direction parallel to the display panel (101)a s shown in figure 1.  
As to claim 12/9, Hotta teaches wherein the 10correcting sensor (8) is moved to the detecting position from the second position in a direction perpendicular to the display panel (101) as shown in figure 1.  
As to claim 13/9, Hotta teaches wherein the display comprises an outer casing (100a) covering the edge of the display panel (101), and the rotation axis is disposed on the outer casing (100a) as shown in figure 1.  
As to claim 1514/9, Hotta teaches wherein the correcting sensor (8) is driven to move to the first position from the receiving position along the first direction for a first movement distance, the correcting sensor (8) is driven to move to the display panel (101) along the second direction, such that the correcting sensor (8) is moved to the detecting position from the second 20position to generate a second movement distance, wherein the second 20movement distance is less than the first movement distance as shown in figure 1..  
As to claim 17/13, Hotta teaches wherein the shaft (3) is 10driven to translate towards the display panel (101) along the second direction by an elastic device (72) to generate the second movement distance as shown in figures 1 and 8.  
As to claim 18/13, Hotta teaches  wherein the shaft is disposed on a carrier (2), when the correcting sensor (8) is located at the receiving position, an outer surface of the carrier (2) is coplanar with an outer surface of an 15outer casing (100a) covering the edge of the display panel (101), the carrier (2) is moved for the first movement distance along the first direction and moved for the second movement distance along the second direction as shown in figures 1, 3-5.
Allowable Subject Matter
Claim 4-6, 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note Claims 4 depend claim 3, Claim 15 depend claim 14 and claim 16 depend claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 1, 2022